DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass around the filter as recited in claims 6 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 14 is objected to because of the following informalities:  “the at least on multi-chamber section” should be changed to --the at least one multi-chamber section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  There is insufficient antecedent basis for “the drilling fluid” in line 13.

Regarding claims 2-10:  These claims are rejected due to their dependence on claim 1. 

Regarding claim 20:  Claim 20 requires “at least one sensor” however claim 11 also requires “at least one sensor”.  As such it is unclear if the “at least one sensor” of claim 20 is the same as the “at least one sensor” of claim 11 or if these are separate sensors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (US 2015/0007631, Pell).

Regarding claim 11:  Pell discloses a system 102 for taking a clean fluid composition, comprising:
a downhole fluid sampling tool 100 comprising:
at least one multi-chamber section 112;
108, wherein at least one sensor is disposed in the at least one sensor section [0038], Fig 1;
at least one filter 48, wherein the at least one filter is disposed in the at least one multi-chamber section Fig 1;
a pump 106; and
a channel 116, wherein the channel fluidly connects the at least one multichamber section to the at least one sensor section Fig 1, 2.

Regarding claim 12:  Wherein the at least one multi-chamber section comprises at plurality of chambers 150 and wherein the filter is disposed in at least one of the plurality of chambers [0036], Fig 1.

Regarding claim 17:  Wherein the multi-chamber section comprises a bypass 162 around the filter Fig 1, 2.

Regarding claim 20:  The system further comprising at least one sensor, wherein the at least one sensor is configured to measure a drilling fluid filtrate [0042], [0045], [0051], [0064] – the system is disclosed as being used during the drilling process as well as taking drilling fluid into the sampling tool, as such it is capable of measuring drilling fluid filtrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell in view of van Zuilekom (US 2010/0089569, Zuil).


Zuil discloses a downhole sampling tool similar to that of Pell.  The sampling tool 150 of Zuil includes a separator that can be a centrifuge separator [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Pell so that the filter included a vortex centrifuge, or a centrifuge separator, as suggested by Zuil in order to have been able to ensure that the sample were cleaned of impurities [0029].
	
Allowable Subject Matter
Claims 13-15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:  Pell, the closest prior to the invention of claim and described above, discloses a method of sampling wellbore fluid.  The method includes drawing 150 and includes a filter 118 in one of said chambers.  However, Pell, and the prior art of record, fails to disclose or suggest the use of such a tool to draw drilling fluid across a filter using a pump so that a drilling fluid filtrate was formed, drawing the filtrate, with the pump, through a channel to a sensor section, and measuring the drilling fluid filtrate with at least one sensor as recited in the claimed method.

Regarding claims 2-10:  These claims are considered allowable due to their dependence on claim 1. 

Regarding claim 13:  While Pell discloses that at least one of the chambers includes a filter 118 and it would have been obvious to one of ordinary skill in the art that that filter could include at least one mesh configured to remove large particulates or fine particulates, Pell and the prior art of record fails to disclose or suggest that the filter is disposed in a cartridge as recited in the claimed combination.

Regarding claims 14 and 15:  These claims are considered allowable due to their dependence on claim 13. 

Regarding claim 18:  The prior art of record fails to disclose or suggest that the at least one filter further comprises a plurality of flocculants disposed in the filter as recited in the claimed combination.

Regarding claim 19:  The prior art of record fails to discloses or suggest that het multi-chamber section includes a container that includes a plurality of flocculants as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/24/2021